104 F.3d 361
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Joel B. BURRELL, M.D., Plaintiff-Appellant,v.PROVIDENCE HOSPITAL, et al., Defendants-Appellees.
No. 95-4189.
United States Court of Appeals, Sixth Circuit.
Dec. 17, 1996.

Before:  KEITH, MERRITT, and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Plaintiff-Appellant Joel B. Burrell, M.D. appeals the district court's grant of summary judgment for Defendants-Appellees Providence Hospital, Inc. and Providence's Chief Operating Officer Donald J. Sieg in this employment discrimination action.  The district court held that Plaintiff-Appellant failed to create a genuine issue of material fact that Defendants-Appellees' nondiscriminatory reason for rejecting him was merely pretext.  The district court also held that Plaintiff-Appellant failed to raise a genuine issue of material fact in its claim that Defendants-Appellees defamed him by publishing negative references from prior supervisors.


2
On appeal, Plaintiff-Appellant claims that Defendants-Appellees refused to offer him a Practice Assistance Agreement because of his African-American race, in violation of 42 U.S.C. § 1981.  Plaintiff-Appellant also appeals the grant of summary judgment for Defendants-Appellees in his defamation claim, maintaining that Defendants-Appellants lacked qualified privilege, thus exposing themselves to liability.


3
After studying the record and the briefs of the parties, as well as the relevant law, we are satisfied that the district court decided correctly that Plaintiff-Appellant failed to raise a genuine issue of material fact in showing that Defendants-Appellees' explanations for rejecting him were merely pretext for discrimination.  Furthermore, we agree with the district court that Plaintiff-Appellant failed to raise a genuine issue of material fact in his claim that Defendants-Appellants defamed him by publishing negative references from prior employers.  Accordingly, the judgment of the district court is AFFIRMED for the reasons stated in its October 7, 1995 Memorandum and Order.